PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 15/919,273
Filing Date: 03/13/2018
Appellant(s): Pierre Verstraete et al.



__________________
Gregory S. Darley-Emerson
For Appellant


EXAMINER'S ANSWER



This is in response to the appeal brief filed on 02/11/2021 appealing from the Office action mailed 09/18/2020.


(1) Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 5, 7-11, 13-24 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dihora et al (8 November 2012; US 2012/0282309 A1) in view of Cattaneo (22 December 2005; US 2005/0281886 A1) and Farooq et al (10 January 2008; WO 2008/005693 A2).
Regarding claims 1 and 29, Dihora teaches a consumer product comprising a consumer product adjunct ingredient such as surfactant and conditioning agent; microcapsule comprising a shell material encapsulating a core material such as a perfume, said core material being disposed within the shell material, wherein said shell material comprises a polyacrylate polymer; and a cationic deposition polymer coated on an outer surface of the microcapsule, wherein the cationic deposition polymer has a molecular weight of about 100,000 Daltons to about 5,000,000 Daltons (abstract; [0006]-[0008], [0029], [0032], [0040], [0050], [0052], [0061]-[0062] and [0066]-[0093]).
However, Dihora does not the chitosan as the polymer disposed on the outer surface of the microcapsule of claims 1 and 29.
Regarding the chitosan of claims 1 and 29, Cattaneo teaches microparticles encapsulating an aromatic oil, wherein the microparticles coated with a cationic and anionic polymer (abstract; [0013]; claims 1 and 2). Cattaneo teaches the cationic polymer is chitosan and the anionic polymer is a polyacrylate polymer ([0055]-[0063] 
It would have been obvious to one of ordinary skill in the art incorporate a chitosan with high molecular weight and/or degree of deacetylation such as a molecular weight of at least 100,000 daltons and a deacetylation of at least 70% as the cationic polymer that is coated on the outer surface of the microcapsule of Dihora, per guidance from Cattaneo, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Cattaneo teaches that the use of chitosan as an outer coating of microparticle (microcapsule) is beneficial in that it interacts with anionic proteins such as keratin in the skin conferring some bioadhesive characteristics. One of ordinary skill in the art would have reasonable expectation of success of incorporating chitosan with high molecular weight and/or degree of deacetylation such as a molecular weight of at least 100,000 daltons and a deacetylation of at least 70% as the cationic polymer that is coated on the outer surface of the microcapsule with a reasonable predictability that it would function as a cationic deposition polymer that aid in better adhesion of the microcapsule to the skin or hair because it is well-recognized in the prior art in view of Farooq, the general use of chitosan as a cationic deposition polymer for coating the outer surface of microcapsule are well-known in the art (Farooq: [0016] and [0022]), and the high molecular weight chitosan of Cattaneo is within the scope of a cationic deposition polymer having a molecular weight of about 100,000 Daltons to about 5,000,000 Daltons of Dihora. As such, it would have been merely substitution one known a cationic deposition polymer for another to achieve predictable results of improved deposition of microcapsules onto surfaces such as hair and skin.

Regarding claims 2, 3, 5, 7 and 8, Cattaneo teaches the chitosan has a high molecular weight of at least 300,000 daltons and a deacetylation of at least 70% ([0058] and [0061]).
Regarding claim 9, as discussed above, Cattaneo teaches chitosan having substantially similar structure of having a molecular weight of at least 100,000 daltons and/or a deacetylation of at least 70%, as required by the claimed invention. Thus, the chitosan of the prior art having substantially similar structures as that of the claimed invention is presumed to behave in the same manner of having a water uptake value of at least 2 g/g as claimed, absence of evidence to the contrary because Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 10, Cattaneo teaches the chitosan has a viscosity of at least 100 cps (1 poise) ([0059]).
Regarding claim 11, Cattaneo teaches the chitosan is present in an amount of greater than 2 wt% of the microparticles ([0066]). Farooq teaches the cationic polymer such as chitosan that is coated on the outer surface of the microcapsule is present in an amount of 0.001% to about 40% by weight of the microcapsule composition ([0036]). It is noted that the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of 
Regarding claim 13, Dihora and Farooq teach the core further contains isopropyl myristate (Dihora: [0168]; Farooq: [0029]).
Regarding claims 14-17, Dihora teaches the polyacrylate polymer is selected from cross-linked polyacrylate polymer and polyacrylate having multifunctional acrylate moiety ([0025], [0028], [0035] and [0169]).
Regarding claim 18, Dihora teaches the shell further contains polyvinyl alcohol ([0170]). Farooq teaches the shell can further contain polyvinyl alcohol ([0022]).
Regarding claim 19, Dihora teaches the median particle size of the microcapsules is 6.4 microns or 10.7 microns ([0172] and [0174]).
Regarding claim 20, Dihora teaches the cationic deposition polymer such as chitosan is added to the microcapsule before the microcapsules are combined with the consumer product adjunct ingredient (Dihora: [0061] and [0062]).
Regarding claim 21, Dihora teaches the microcapsule is present in the composition in an amount from about 0.01 to about 50% by weight ([0039]). Farooq teaches the microcapsule is present in the composition in an amount of about 0.0001% to about 10% by weight (claim 28). As discussed above, the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected 
Regarding claims 22-24, Dihora and Farooq teaches the consumer product contains surfactants such as anionic surfactant and nonionic surfactant, and conditioning agents such as cationic surfactant and silicone compound (Dihora: [0012]; claim 19; Farooq: [0038]-[0041]).
Regarding claims 30 and 31, as discussed above, Cattaneo teaches the chitosan has a high molecular weight of at least 100,000 daltons and a deacetylation of at least 70% ([0055], [0058] and [0066]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dihora et al (8 November 2012; US 2012/0282309 A1) in view of Cattaneo (22 December 2005; US 2005/0281886 A1) and Farooq et al (10 January 2008; WO 2008/005693 A2), as applied to claim 1 above, and further in view of Smith (4 December 2003; US 2003/0224959 A1).
The consumer product of claim 1 is discussed above.

Regarding claim 25, Smith teaches a consumer product composition that is encased in a film to form an encased consumer product composition ([0007], [0011], [0015] and [0069]-[0072]; claims 5 and 7).
It would have been obvious to one of ordinary skill in the art to encase the consumer product of Dihora (as modified by guidance from Cattaneo and Farooq) in a form to form an encased consumer product composition, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Smith provided the guidance for encasing consumer product composition in a film so as to provide a single unit dose of the consumer product (Smith: [0010]; claims 5 and 7). Thus, for convenient purposes, an ordinary artisan provided the guidance from Smith would look to packaging/encasing the consumer product in a film so as to provide a single unit dose of the consumer product, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.



(2) Response to Argument
I.  Rejection of Claims 1-3, 5, 7-11, 13-24, and 29-31 under 35 U.S.C. §103 over Dihora et al. (US 2012/0282309) in view of Cattaneo (US 2005/0281886) and Farooq et al. (WO 2008/005693)
A.  Claims 1, 10-11 and 13-27
	1.  No Prima Facie Case of Obviousness
		a. Cattaneo is not analogous art
	Appellant argues that Cattaneo was directed to using particles for delivering active agents to tissues such as skin and mucosal membranes and the claimed invention was directed to a consumer product that is a composition with perfume microcapsules for treating fabrics. (Appeal Brief, pages 3-4).
	
	In response, the Examine disagrees. It is noted that the claimed limitation of “wherein the consumer product composition is a composition for treating fabrics” as recited in claim 1 is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. To this end, it is noted that Farooq establishes that the consumer product containing microcapsules coated with a cationic polymer such as chitosan of Dihora and Cattaneo is known to be suitable for treating surfaces including hair, skin and fabrics (Farooq: [0012]-[0017], [0022], [0037], [0040] and [0056]). Thus, the product of Cattaneo per Farooq would be capable of performing the claimed intended use of “for treating fabrics.” 
	As such, Farooq establishes that Dihora and Cattaneo are indeed analogous arts to the claimed invention, as they are in the same field of endeavor, providing a 

	Appellant further argues that Cattaneo is not reasonably pertinent to the problem faced by inventor in that the claimed invention was directed to improving the deposition of microcapsules on surfaces to enhance the delivery of benefit agents to provide longer lasting benefits during and after use of the consumer product. Applicant alleged that in contrast to the claimed invention, Cattaneo is directed to providing particles that are able to deliver compounds to skin with little associated irritation. (Appel Brief, page 4, last paragraph to page 5).

	In response, the Examiner disagrees. Cattaneo (secondary reference in 103 rejection) establishes that cationic polymer such as chitosan has adhesive characteristic and when used in combination with anionic polyacrylate as polymer carrier (encapsulation of active agent in microparticles) provide adhesiveness to surface and the desired sustained release of active agent from the microparticles (Cattaneo: [0009], [0023], [0055], [0058], [0059] and [0065]). In similar context, Dihora (primary reference in 103 rejection), teaches that cationic deposition polymer coated over anionic polyacrylate microcapsules provide high deposition of microcapsules onto surface, thereby providing improve delivery efficiency of active agent to surface (Dihora: [0022]-[0024]). Likewise, Farooq (tertiary reference in 103 rejection) establishes that the consumer product containing microcapsules coated with a cationic polymer such as chitosan of Dihora and Cattaneo is known to be suitable for treating surfaces including hair, skin and fabrics (Farooq: [0012]-[0017], [0022], [0037], [0040] and [0056]). Farooq further teaches that one of the desired objective of a consumer product such as fabric care products is for perfume (benefit agent) to be present on clothes treated with a 

		b. Without Cattaneo, all limitations are not disclosed or suggested
	Appellant argues without Cattaneo available, a prima facie case of obviousness has not been established because neither Dihora nor Farooq disclose Chitosan characterized by a weight average molecular weight of at least 100 kDa, nor do they provide any motivation to select chitosan having such as weight average molecular weight. (Appeal brief, page 5).

	In response, the Examiner disagrees. As discussed above, Cattaneo is indeed analogous art to the claimed invention and pertinent prior art to be used in combination with Dihora and Farooq to render obvious Appellant’s claimed invention. As discussed in the 103 rejection, Cattaneo teaches chitosan having high molecular weight of at least 100,000 Daltons and degree of deacetylation of at least 70% (Cattaneo: [0055], [0058] and [0066]). Thus, Cattaneo provided direct teaching to select and use chitosan having molecular weight of at least 100 kDa as the cationic polymer for the outer coating around microcapsules/microparticles.

		c. No motivation to modify Dihora in view of Cattaneo
	Appellant argues Cattaneo disclose particles having an outer coating formed from a matrix comprising cationic and anionic polymer, whereby the matrix of Cattaneo have as structure where the cationic and anionic polymers are mixed together to form a single layer or coating, which is contrast to the claimed invention which are microcapsules that include a shell material that comprises a polyacrylate polymer and chitosan disposed as a coating on an outer surface of the shell. (Appeal brief, page 5, last paragraph to page 6).

In response, the Examiner disagrees. Appellant has repeatedly attacked 
As discussed in the 103 rejection, Dihora teaches cationic deposition polymer coated on an outer surface of the polyacrylate microcapsules (Dihora: [0022]-[0024], [0048], [0050], [0052] and [0126]). Dihora establishes that cationic deposition polymer coated on an outer surface of the polyacrylate microcapsules provide improved deposition of microcapsules to the substrate of interest (Dihora: [0022]-[0024]).  In similar context, Cattaneo teaches microparticles coated with an outer coating material containing cationic polymer such as particularly chitosan, with high molecular weight of at least 100,000 Daltons and degree of deacetylation of at least 70% (Cattaneo: [0023], [0055], [0058], [0060]-[0061] and [0066]). Cattaneo further teaches that chitosan as a cationic polymer was chosen as part of the outer coating material due to their known adhesive characteristics (Cattaneo: [0023] and [0058]), which is in line with Dihora’s disclosure that the use of cationic deposition polymer as the outer coating material provided better adhesion (Dihora: [0022]-[0024], [0048], [0050], [0052] and [0126]). Thus, Cattaneo provided direct teaching and motivation to use chitosan as the cationic polymer for the outer coating around microcapsules/microparticles. There is a reasonable expectation that the use of chitosan as the cationic polymer for the coating of polyacrylate microcapsule of Dihora would provide improve deposition of microcapsules onto the intended surfaces including skin, hair and fabrics because 

	Appellant further argues that no motivation to decouple it from Cattaneo’s matrix and apply it as a coating on an outer surface on the shells of Dihora’s microcapsules, as this would require a location/orientation change of Cattaneo and no reasonable expectation of success for improving particle deposition on fabrics given that Cattaneo discloses the chitosan as reducing skin/membrane irritation and chitosan’s bioadhesive properties in terms of skin, but is silent as to fabrics. (Appeal Brief, page 6, 2nd paragraph).

In response, the Examiner disagrees. Appellant’s argument is misplaced because the obviousness analysis in the 103 rejection over the combined teachings of Dihora, Cattaneo and Farooq was not based on decoupling Cattaneo, but rather Cattaneo provided direct teaching and motivation to use chitosan as the cationic polymer for the outer coating around microcapsules/microparticles, as Cattaneo uses chitosan as an outer coating material due to their adhesive characteristics. To the extent 
As discussed above, Dihora teaches cationic deposition polymer coated on an outer surface of the polyacrylate microcapsules (Dihora: [0022]-[0024], [0048], [0050], [0052] and [0126]). Dihora establishes that cationic deposition polymer coated on an outer surface of the polyacrylate microcapsules provide improved deposition of microcapsules to the substrate of interest (Dihora: [0022]-[0024]). In similar context, Cattaneo teaches microparticles coated with an outer coating material containing cationic polymer such as particularly chitosan, with high molecular weight of at least 100,000 Daltons and degree of deacetylation of at least 70% (Cattaneo: [0023], [0055], [0058], [0060]-[0061] and [0066]). Cattaneo further teaches that chitosan as a cationic polymer was chosen as part of the outer coating material was due to their known adhesive characteristics (Cattaneo: [0023] and [0058]), which is in line with Dihora’s disclosure that the use of cationic deposition polymer as the outer coating material provided better adhesion (Dihora: [0022]-[0024], [0048], [0050], [0052] and [0126]). Thus, Cattaneo provided direct teaching and motivation to use chitosan as the cationic polymer for the outer coating around microcapsules/microparticles. There is a reasonable expectation that the use of chitosan as the cationic polymer for the coating 

	2. Surprising Results
	Appellant argues unexpected surprising results of the claimed invention shown in Examples of the specification at pages 26-30 and Fig. 4, which showed that the chitosan having the recited characteristics performed better as a deposition aid compared to chitosan falling outside the claimed invention and that the combination of the polyacrylate shell material have a synergistic effect is specific to chitosan as the outer coating. (Appeal Brief, pages 7-9).

In response, the Examiner disagrees. Appellant’s arguments of unexpected results and evidence shown in the specification are found not persuasive. The benefit of coating a high molecular weight cationic deposition polymer onto particularly a polyacrylate microcapsule to improve deposition of the microcapsule to a surface is 
It is noted that the Examples in the specification only provided comparative data limited to comparing coated and uncoated polyacrylate microcapsules, or chitosan coated polyacrylate microcapsules vs. chitosan coated melamine formaldehyde microcapsules (Specification: pages 26-30). There is no comparative evidence to other cationic deposition polymers with polyacrylate microcapsules. Nor is there comparative evidence to other type of microcapsules (i.e., shells comprised of polyurethane, polyamide, polyolefin, polysaccharide, protein, silicone, lipid, modified cellulose, gums, polyphosphate, polystyrene, polyesters, etc.) that are coated with chitosan. Thus, objective evidence of unexpected or unpredictability of the art has not been sufficiently established/presented by Appellant.
Given the preponderance of evidence and in the absence of objective evidence to the contrary, improved deposition and long-lasting odor (due to slow release of active agent) properties as shown in the data on pages 26-30 and Fig.4 of the specification are In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 
Additionally, it is noted that [e]ven though Applicant have presented evidence of unexpected results for secondary consideration; however, the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987). Provided that a strong prima facie case of obviousness have been established based upon the combined teachings from Dihora, Cattaneo and Farooq, it is noted that [a]lthough the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record also established such a strong case of obviousness that the allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007). Furthermore, the courts have stated “given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness. See MPEP §2145 and §716.01(d).

B.  Claim 2
	Appellant argues that claim 2 depends from claim 1 and thus, the arguments of Section I.A above substantially apply. Appellant further alleged that the Examiner has not established that compositions having the combination of chitosan characteristics (e.g., molecular weight and degree of deacetylation) as recited in claim 2 were taught or suggested by the cited references. Appellant further noted that Chitosan Examples 2 

	In response, the Examiner disagrees. As discussed above, claim 1 remain rejected as being obvious and unpatentable over the combined teachings of Dihora, Cattaneo and Farooq for the reasons discussed on pages 11-19 of this Examiner’s Answer, said discussion being incorporated herein its entirety. 
	As to the chitosan characteristics, Cattaneo teaches microparticles coated with an outer coating material containing cationic polymer such as particularly chitosan, with high molecular weight of at least 100,000 Daltons and degree of deacetylation of at least 70% (Cattaneo: [0023], [0055], [0058], [0060]-[0061] and [0066]). Cattaneo further teaches that chitosan as a cationic polymer was chosen as part of the outer coating material was due to their known adhesive characteristics (Cattaneo: [0023] and [0058]), which is in line with Dihora’s disclosure that the use of cationic deposition polymer as the outer coating material provided better adhesion (Dihora: [0022]-[0024], [0048], [0050], [0052] and [0126]). Thus, Cattaneo provided direct teaching to use chitosan with high molecular weight and degree of deacetylation as the cationic polymer for the outer coating around microcapsules/microparticles.
As to Appellant’s notation of chitosan Examples 2 and 3 of the specification showing relatively high headspace measurements, it is noted that the high headspace measurement shown in Examples 2-3 resulted from improved deposition due to using chitosan as the outer coating on polyacrylate microcapsules. As discussed above, the benefit of coating a high molecular weight cationic deposition polymer onto particularly a polyacrylate microcapsule to improve deposition of the microcapsule to a surface is expected in the prior art, as taught by Dihora. A chitosan with high molecular weight and 
As such, dependent claim 2 remains rejected as being obvious and unpatentable for the reason(s) of record.

C. Claim 3
	Appellant argues that claim 3 depends from claim 1 and thus, the arguments of Section I.A above substantially apply. Appellant further alleged that the Examiner has not established that compositions having the combination of chitosan characteristics (e.g., molecular weight and degree of deacetylation) as recited in claim 3 were taught or suggested by the cited references. Appellant further noted that Chitosan Examples 2 and 3 were characterized by the claimed combination of chitosan characteristics and resulted in relatively high headspace measurements. (Appeal brief, bottom of page 9 to page 10).

	In response, the Examiner disagrees. Claim 1 remains rejected as being obvious and unpatentable over the combined teachings of Dihora, Cattaneo and Farooq for the reasons discussed on pages 11-19 of this Examiner’s Answer, said discussion being incorporated herein its entirety. 
	As to the chitosan characteristics, Cattaneo teaches microparticles coated with an outer coating material containing cationic polymer such as particularly chitosan, with high molecular weight of at least 100,000 Daltons and degree of deacetylation of at least 70% (Cattaneo: [0023], [0055], [0058], [0060]-[0061] and [0066]). Cattaneo further 
As to Appellant’s notation of chitosan Examples 2 and 3 of the specification showing relatively high headspace measurements, it is noted that the high headspace measurement shown in Examples 2-3 resulted from improved deposition due to using chitosan as the outer coating on polyacrylate microcapsules. As discussed above, the benefit of coating a high molecular weight cationic deposition polymer onto particularly a polyacrylate microcapsule to improve deposition of the microcapsule to a surface is expected in the prior art, as taught by Dihora. A chitosan with high molecular weight and degree of deacetylation as encompassed by the claimed invention, is also well-established in the prior art as coating material for providing slow release of active agent from the microcapsule/microparticle per Cattaneo and a well-known cationic polymer for coating microcapsule including polyacrylate microcapsule per Farooq. Thus, improved deposition and long-lasting odor (due to slow release of active agent) properties as shown in the data on pages 26-30 and Fig.4 of the specification are predictive and expected by the combined teachings of Dihora, Cattaneo and Farooq. 
As such, dependent claim 3 remains rejected as being obvious and unpatentable for the reason(s) of record.

D. Claim 5
	Appellant argues that claim 5 depends from claim 1 and thus, the arguments of Section I.A above substantially apply. Appellant further alleged that the Examiner has not established that compositions having the combination of chitosan characteristics (e.g., weight average molecular weight of at least 200 kDa) as recited in claim 5 were taught or suggested by the cited references. Appellant further noted that Chitosan Examples 2 and 3 were characterized by the claimed combination of chitosan characteristics and resulted in relatively high headspace measurements. (Appeal brief, middle of page 10).

	In response, the Examiner disagrees. Claim 1 remains rejected as being obvious and unpatentable over the combined teachings of Dihora, Cattaneo and Farooq for the reasons discussed on pages 11-19 of this Examiner’s Answer, said discussion being incorporated herein its entirety. 
	As to the chitosan characteristics, Cattaneo teaches microparticles coated with an outer coating material containing cationic polymer such as particularly chitosan, with high molecular weight of at least 300,000 Daltons and degree of deacetylation of at least 70% (Cattaneo: [0023], [0055], [0058], [0060]-[0061] and [0066]). Cattaneo further teaches that chitosan as a cationic polymer was chosen as part of the outer coating material was due to their known adhesive characteristics (Cattaneo: [0023] and [0058]), which is in line with Dihora’s disclosure that the use of cationic deposition polymer as the outer coating material provided better adhesion (Dihora: [0022]-[0024], [0048], [0050], [0052] and [0126]). Thus, Cattaneo provided direct teaching to use chitosan with high molecular weight as the cationic polymer for the outer coating around microcapsules/microparticles.
As to Appellant’s notation of chitosan Examples 2 and 3 of the specification showing relatively high headspace measurements, it is noted that the high headspace 
As such, dependent claim 5 remains rejected as being obvious and unpatentable for the reason(s) of record.


E. Claim 7
	Appellant argues that claim 7 depends from claim 1 and thus, the arguments of Section I.A above substantially apply. Appellant further alleged that the Examiner has not established that compositions having the combination of chitosan characteristics (e.g., molecular weight and degree of deacetylation) as recited in claim 7 were taught or suggested by the cited references. Appellant further noted that Chitosan Examples 1-3 were characterized by the claimed combination of chitosan characteristics and resulted in relatively high headspace measurements. (Appeal brief, bottom of page 10 to page 11).

	In response, the Examiner disagrees. Claim 1 remains rejected as being obvious and unpatentable over the combined teachings of Dihora, Cattaneo and Farooq for the 
	As to the chitosan characteristics, Cattaneo teaches microparticles coated with an outer coating material containing cationic polymer such as particularly chitosan, with high molecular weight of at least 100,000 Daltons and degree of deacetylation of at least 70% (Cattaneo: [0023], [0055], [0058], [0060]-[0061] and [0066]). Cattaneo further teaches that chitosan as a cationic polymer was chosen as part of the outer coating material was due to their known adhesive characteristics (Cattaneo: [0023] and [0058]), which is in line with Dihora’s disclosure that the use of cationic deposition polymer as the outer coating material provided better adhesion (Dihora: [0022]-[0024], [0048], [0050], [0052] and [0126]). Thus, Cattaneo provided direct teaching to use chitosan with high molecular weight and deacetylation as the cationic polymer for the outer coating around microcapsules/microparticles.
As to Appellant’s notation of chitosan Examples 2 and 3 of the specification showing relatively high headspace measurements, it is noted that the high headspace measurement shown in Examples 2-3 resulted from improved deposition due to using chitosan as the outer coating on polyacrylate microcapsules. As discussed above, the benefit of coating a high molecular weight cationic deposition polymer onto particularly a polyacrylate microcapsule to improve deposition of the microcapsule to a surface is expected in the prior art, as taught by Dihora. A chitosan with high molecular weight and degree of deacetylation as encompassed by the claimed invention, is also well-established in the prior art as coating material for providing slow release of active agent from the microcapsule/microparticle per Cattaneo and a well-known cationic polymer for 
As such, dependent claim 7 remains rejected as being obvious and unpatentable for the reason(s) of record.

F. Claim 8
	Appellant argues that claim 8 depends from claim 1 and thus, the arguments of Section I.A above substantially apply. Appellant further alleged that the Examiner has not established that compositions having the combination of chitosan characteristics (e.g., molecular weight and degree of deacetylation) as recited in claim 8 were taught or suggested by the cited references. Appellant further noted that Chitosan Examples 1-3 were characterized by the claimed combination of chitosan characteristics and resulted in relatively high headspace measurements. (Appeal brief, middle of page 11).

	In response, the Examiner disagrees. Claim 1 remains rejected as being obvious and unpatentable over the combined teachings of Dihora, Cattaneo and Farooq for the reasons discussed on pages 11-19 of this Examiner’s Answer, said discussion being incorporated herein its entirety. 
	As to the chitosan characteristics, Cattaneo teaches microparticles coated with an outer coating material containing cationic polymer such as particularly chitosan, with high molecular weight of at least 300,000 Daltons and degree of deacetylation of at least 70% (Cattaneo: [0023], [0055], [0058], [0060]-[0061] and [0066]). Cattaneo further teaches that chitosan as a cationic polymer was chosen as part of the outer coating material was due to their known adhesive characteristics (Cattaneo: [0023] and [0058]), which is in line with Dihora’s disclosure that the use of cationic deposition polymer as 
As to Appellant’s notation of chitosan Examples 2 and 3 of the specification showing relatively high headspace measurements, it is noted that the high headspace measurement shown in Examples 2-3 resulted from improved deposition due to using chitosan as the outer coating on polyacrylate microcapsules. As discussed above, the benefit of coating a high molecular weight cationic deposition polymer onto particularly a polyacrylate microcapsule to improve deposition of the microcapsule to a surface is expected in the prior art, as taught by Dihora. A chitosan with high molecular weight and degree of deacetylation as encompassed by the claimed invention, is also well-established in the prior art as coating material for providing slow release of active agent from the microcapsule/microparticle per Cattaneo and a well-known cationic polymer for coating microcapsule including polyacrylate microcapsule per Farooq. Thus, improved deposition and long-lasting odor (due to slow release of active agent) properties as shown in the data on pages 26-30 and Fig.4 of the specification are predictive and expected by the combined teachings of Dihora, Cattaneo and Farooq. 
As such, dependent claim 8 remains rejected as being obvious and unpatentable for the reason(s) of record.




G. Claim 9
	Appellant argues that claim 9 depends from claim 1 and thus, the arguments of Section I.A above substantially apply. Appellant further alleged that the Examiner has not established that compositions having the combination of chitosan characteristics (e.g., molecular weight and a water uptake value of at least 2 g/g) as recited in claim 9 were taught or suggested by the cited references. Appellant further noted that Chitosan Examples 1-3 were characterized by the claimed combination of chitosan characteristics and resulted in relatively high headspace measurements. (Appeal brief, bottom of page 11 to page 11).

	In response, the Examiner disagrees. Claim 1 remains rejected as being obvious and unpatentable over the combined teachings of Dihora, Cattaneo and Farooq for the reasons discussed on pages 11-19 of this Examiner’s Answer, said discussion being incorporated herein its entirety. 
	As to the chitosan characteristics, Cattaneo teaches microparticles coated with an outer coating material containing cationic polymer such as particularly chitosan, with high molecular weight of at least 100,000 Daltons and degree of deacetylation of at least 70% (Cattaneo: [0023], [0055], [0058], [0060]-[0061] and [0066]). Cattaneo further teaches that chitosan as a cationic polymer was chosen as part of the outer coating material was due to their known adhesive characteristics (Cattaneo: [0023] and [0058]), which is in line with Dihora’s disclosure that the use of cationic deposition polymer as the outer coating material provided better adhesion (Dihora: [0022]-[0024], [0048], [0050], [0052] and [0126]). Thus, Cattaneo provided direct teaching to use chitosan with high molecular weight as the cationic polymer for the outer coating around microcapsules/microparticles.
As to Appellant’s notation of chitosan Examples 2 and 3 of the specification showing relatively high headspace measurements, it is noted that the high headspace measurement shown in Examples 2-3 resulted from improved deposition due to using 
As such, dependent claim 9 drawn to the water uptake value property of chitosan remains rejected as being obvious and unpatentable for the reason(s) of record.

H. Claim 29
	Appellant argues that claim 29 is an independent claim similar in structure to claim 1, but where the chitosan is described as having “a degree of deacetylation of at least 60%” and thus, “the arguments of Section I.A above substantially apply, albeit with regard to the degree of deacetylation rather than molecular weight: Cattaneo is not analogous art; without Cattaneo, a prima facie case of obviousness is not established; there is no motivation to modify Dihora in view of Cattaneo; and the surprising results in the specification are sufficient to rebut a prima facie case. (Appeal brief, pages 12-14).

	In response, the Examiner disagrees. Cattaneo teaches microparticles coated with an outer coating material containing cationic polymer such as particularly chitosan, with high molecular weight of at least 100,000 Daltons and degree of deacetylation of at least 70% (Cattaneo: [0023], [0055], [0058], [0060]-[0061] and [0066]). Cattaneo further 
	Given that Appellant’s arguments for claim 29 are similar in context to arguments for claim 1, and Cattaneo provided the direct teaching to use chitosan with high molecular weight and degree of deacetylation as the cationic polymer for the outer coating around microcapsules/microparticles, Appellant’s arguments for claim 29 are not persuasive and remain rejected as being obvious and unpatentable over the combined teachings of Dihora, Cattaneo and Farooq for the same reasons discussed for claim 1 on pages 11-19 of this Examiner’s Answer, said discussion being incorporated herein its entirety. 

I. Claim 30
	Appellant argues that claim 30 depends from claim 29 and thus, the arguments of Sections I.A and I.H above substantially apply. Appellant further alleged that the Examiner has not established that compositions having the combination of chitosan characteristics (e.g., degree of deacetylation and molecular weight) as recited in claim 30 were taught or suggested by the cited references. Appellant further noted that the data in Examples 4-7 of the specification showed surprising results that so long as the degree of deacetylation is relatively high, the chitosan can have a relatively low molecular weight and still act as an effective deposition aid and such results are unexpected as the ability or means to obtain effective microcapsule deposition with a relatively low molecular weight polymer is not disclosed in the cited references. (Appeal Brief, page 14).


	As to the chitosan characteristics, Cattaneo teaches microparticles coated with an outer coating material containing cationic polymer such as particularly chitosan, with high molecular weight of at least 100,000 Daltons and degree of deacetylation of at least 70% (Cattaneo: [0023], [0055], [0058], [0060]-[0061] and [0066]). Cattaneo further teaches that chitosan as a cationic polymer was chosen as part of the outer coating material was due to their known adhesive characteristics (Cattaneo: [0023] and [0058]), which is in line with Dihora’s disclosure that the use of cationic deposition polymer as the outer coating material provided better adhesion (Dihora: [0022]-[0024], [0048], [0050], [0052] and [0126]). Thus, Cattaneo provided direct teaching to use chitosan with high molecular weight as the cationic polymer for the outer coating around microcapsules/microparticles. 
As to Appellant’s notation of chitosan Examples 4-7 of the specification showing relatively high headspace measurements, it is noted that the high headspace measurement shown in Examples 4-7 resulted from improved deposition due to using chitosan as the outer coating on polyacrylate microcapsules. As discussed above, the benefit of coating a high molecular weight cationic deposition polymer onto particularly a polyacrylate microcapsule to improve deposition of the microcapsule to a surface is expected in the prior art, as taught by Dihora. A chitosan with high degree of deacetylation as encompassed by the claimed invention, is also well-established in the 
As such, dependent claim 30 drawn to chitosan having a molecular weight of at least 10 about kDa, remains rejected as being obvious and unpatentable for the reason discussed in the 103 rejection being that the teaching of chitosan with molecular weight of at least 100,000 Daltons or at least 300,000 Daltons and degree of deacetylation of at least 70% as taught by Cattaneo ([0023], [0055], [0058], [0060]-[0061] and [0066]) stands to read on and render obvious the broadly claimed range of at least about 10 kDa, as this range does not exclude high molecular weight chitosan.	

J. Claim 31
	Appellant argues that claim 31 depends from claim 29 and thus, the arguments of Sections I.A and I.H above substantially apply. Appellant further alleged that the Examiner has not established that compositions having the combination of chitosan characteristics (e.g., degree of deacetylation) as recited in claim 31 were taught or suggested by the cited references. Appellant further noted that the Chitosan Examples 1-7 are characterized by the claimed DDA %, and each results in relatively high headspace measurements. (Appeal Brief, bottom of page 14 to page 15).

	In response, the Examiner disagrees. Claim 29 remains rejected as being obvious and unpatentable over the combined teachings of Dihora, Cattaneo and Farooq 
	As to the chitosan characteristics, Cattaneo teaches microparticles coated with an outer coating material containing cationic polymer such as particularly chitosan, with high molecular weight of at least 100,000 Daltons and degree of deacetylation of at least 70% (Cattaneo: [0023], [0055], [0058], [0060]-[0061] and [0066]). Cattaneo further teaches that chitosan as a cationic polymer was chosen as part of the outer coating material was due to their known adhesive characteristics (Cattaneo: [0023] and [0058]), which is in line with Dihora’s disclosure that the use of cationic deposition polymer as the outer coating material provided better adhesion (Dihora: [0022]-[0024], [0048], [0050], [0052] and [0126]). Thus, Cattaneo provided direct teaching to use chitosan with high molecular weight as the cationic polymer for the outer coating around microcapsules/microparticles. 
As to Appellant’s notation of chitosan Examples 1-7 of the specification showing relatively high headspace measurements, it is noted that the high headspace measurement shown in Examples 4-7 resulted from improved deposition due to using chitosan as the outer coating on polyacrylate microcapsules. As discussed above, the benefit of coating a high molecular weight cationic deposition polymer onto particularly a polyacrylate microcapsule to improve deposition of the microcapsule to a surface is expected in the prior art, as taught by Dihora. A chitosan with high degree of deacetylation as encompassed by the claimed invention, is also well-established in the prior art as coating material for providing slow release of active agent from the microcapsule/microparticle per Cattaneo and a well-known cationic polymer for coating 
As such, dependent claim 31 remains rejected as being obvious and unpatentable for the reason(s) of record.

II.  Rejection of Claim 25 under 35 U.S.C. §103 over Dihora et al. (US 2012/0282309) in view of Cattaneo (US 2005/0281886), Farooq et al. (WO 2008/005693), and Smith (US 2003/0224959)
	Appellant argues that claim 25 depends from claim 1 and thus, the arguments made above in Section I.A substantially apply. For those reasons, Appellant asserted that Smith does not cure the deficiencies of Dihora, Cattaneo and/or Farooq. (Appeal Brief, page 16).

	In response, the Examiner disagrees. As discussed above, claim 1 remains rejected as being obvious and unpatentable over the combined teachings of Dihora, Cattaneo and Farooq for the reasons discussed on pages 11-19 of this Examiner’s Answer, said discussion being incorporated herein its entirety. Thus, dependent claim 25 remains rejected as being obvious and unpatentable for the reason(s) of record.






Respectfully submitted,
/DOAN T PHAN/Primary Examiner, Art Unit 1613   

          
Conferees:

 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.